Case 2:18-cv-00617-RGK-GJS Document 95 Filed 03/28/19 Page 1 of 2 Page ID #:2247



   1 John F. Cove, Jr. (SBN 212213)
     Emily V. Griffen (SBN 209162)
   2 SHEARMAN & STERLING LLP
                           th
   3 535 Mission Street, 25 Floor
     San Francisco, CA 94105
   4 Telephone: +1.415.616.1100
     Facsimile: +1.415.616.1199
   5 Email: john.cove@shearman.com
     Email: emily.griffen@shearman.com
   6
   7 Jerome S. Fortinsky (admitted pro hac vice)
     SHEARMAN & STERLING LLP
   8 599 Lexington Avenue
     New York, NY 10022-6069
   9 Telephone: +1.212.848.4000
  10 Facsimile: +1.212.848.7179
     Email: jfortinsky@shearman.com
  11
     Counsel for Defendant Mizuho Bank, Ltd.
  12
  13                      UNITED STATES DISTRICT COURT

  14                    CENTRAL DISTRICT OF CALIFORNIA

  15                             LOS ANGELES DIVISION

  16 JOSEPH LACK,                              Case No. 2:18-CV-00617-RGK-GJS

  17                    Plaintiff,             CERTIFICATE OF SERVICE OF
                                               DEFENDANT MIZUHO BANK
  18              v.                           LTD.’S EXHIBITS UNDER SEAL
                                               PURSUANT TO ORDER OF COURT
  19 MIZUHO BANK, LTD. and MARK
     KARPELES,
                                               DATED MARCH 27, 2019

  20                                           Date:        April 15, 2019
                  Defendants.                  Time:        9:00 a.m.
  21                                           Courtroom:   Courtroom 850
                                               Judge:       Hon. R. Gary Klausner
  22
  23
  24
  25
  26
  27
  28
       CERTIFICATE OF SERVICE                  CASE NO. 2:18-CV-00617-RGK-GJS
       OF EXHIBITS UNDER SEAL
Case 2:18-cv-00617-RGK-GJS Document 95 Filed 03/28/19 Page 2 of 2 Page ID #:2248
